Citation Nr: 1421221	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  11-17 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Whether new and material evidence has been submitted to warrant reopening the claim for service connection for a left knee disorder, to include as secondary to service-connected right knee disorder.

2. Entitlement to service connection for a left knee disorder, to include as secondary to a service-connected right knee disorder.

3. Entitlement to service connection for bilateral arthritis in the first metatarsophalangeal joints (bilateral foot disorder), to include as secondary to a service-connected right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In June 2012, the Veteran and his wife testified at a Travel Board hearing before the undersigned.  A transcript of the hearing is in the claims file.

The Virtual VA paperless claims processing system contains documents pertinent to the present appeal.

The issue of service connection for varicose veins (right, lower-extremity), to include as secondary to a service-connected right knee disorder, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over the issue and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The issues of service connection for a left knee disorder and a bilateral foot disorder are addressed in the REMAND section of this decision and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1. The March 1999 rating decision denied the claim of entitlement to service connection for a left knee disorder as secondary to a service-connected right knee disorder; the Veteran was properly notified of the adverse outcome in a March 1999 letter and he did not file a notice of disagreement (NOD) to appeal the RO's decision.

2. Evidence received since the March 1999 rating decision is neither cumulative nor redundant and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a left knee disorder, to include as secondary to a service-connected right knee disorder.


CONCLUSIONS OF LAW

1. The March 1999 rating decision denying service connection for a left knee disorder, to include as secondary to a service-connected right knee disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2. New and material evidence has been received to reopen the service connection claim for a left knee disorder, to include as secondary to a service-connected right knee disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, sets forth VA's duties to notify and assist claimants in substantiating a claim for VA benefits).  See 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  

Because the Veteran's service connection claim for a left knee disorder, to include as secondary to a right knee disorder, has been reopened, any error related to the VCAA with respect to this claim is harmless.  See id; Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).  Essentially, in affording the Veteran a new VA examination after receipt of his petition to reopen his claim, the RO performed a de facto reopening of the claim.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (VA's duty to fully perform its duty to assist is not triggered unless a claim is reopened).

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

"New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2013).  In order to warrant reopening, the new evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that the phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence; rather, it provides guidance as to whether submitted evidence meets the new and material requirements.  Id.  The Court emphasized that this standard is a "low threshold" for reopening, and explained as an example that if the newly submitted evidence would likely trigger entitlement to a VA medical nexus examination were the claim to be reopened, then it raised a reasonable possibility of substantiating the claim.  Id.  The Court also explained that new and material evidence need only pertain to one unestablished element in order to reopen a claim, as long as such evidence, in light of the evidence previously of record, raises a reasonable possibility of substantiating the claim.  Id. at 121.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed unless the evidence is inherently false or untrue or, if the evidence is in the form of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a March 1999 rating decision, the RO found that new and material evidence was not associated with the claims file and denied the Veteran's claim of secondary service connection for a left knee disorder.  For the following reasons, the Board finds that reopening is warranted.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  

In December 1973, the Board denied the Veteran's claim of service connection for a left knee disorder.  The Board's decision is final.  See 38 U.S.C.A. § 7103 (West 2002); 38 C.F.R. § 20.1100 (2013) (stating that, with limited exception, Board decisions are final on the date stamped on their face).

The Board denied the Veteran's initial secondary service connection claim for a left knee disorder because the medical evidence failed to establish that his pre-existing left knee disorder incurred or was aggravated by service or that the disorder was proximately due to his service-connected right knee disorder.  See December 1973 Board Decision.

New evidence has been received since the March 1999 rating decision that is material to the Veteran's service claim.  In February 2009, VA received three private medical opinions all of which state that the Veteran's left knee disorder relates to his service-connected right knee disorder.  See June 2011 and January 2009 Statements by Dr. Anderson, September 2011 and February 2009 Statements by Dr. Doty, February 2009 Statement by Dr. Tougas.  In April 2011, the Veteran underwent a VA examination to determine the etiology of his current left knee disorder.  The record also contains additional opinions from Dr. E.A. and Dr. J.D., dated June 2011 and September 2011, respectively.  At the June 2012 Travel Board hearing, the Veteran testified as to the history of his left knee disorder.  The new evidence raises a reasonable possibility of substantiating the claim in that it suggests a nexus between the Veteran's current left knee disorder and his service-connected right knee disorder.

New and material evidence has been submitted to reopen the claim of a left knee disorder, to include as secondary to a service-connected right knee disorder.  See 38 C.F.R. § 3.156(a).


ORDER

The claim of service connection for a left knee disorder, to include as secondary to a service-connected right knee disorder, is reopened to the extent this appeal is granted. 


REMAND

Further development is required and the case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any private medical records (PMRs) or non-medical evidence that is not included in the claims file.  In particular:

a. Request that the Veteran obtain addendum opinions from doctors Doty, Anderson, and Tougas.  Dr. Doty and Dr. Anderson opined that the Veteran's left knee disorder relates to his service-connected right knee disorder and that his bilateral foot disorder relates to his bilateral knee disorder.  Dr. Tougas opined that the Veteran's bilateral foot disorder relates to his bilateral knee disorder.  Each addendum opinion should provide an explanation in support of the stated opinion that is based on current medical research as well as the Veteran's treatment history. 

b. Advise the Veteran that he may obtain and submit "buddy statements," personal correspondence, or other evidence that is relevant to his claim that his pre-existing left-knee disorder was aggravated during service.

If any records identified but not secured by the Veteran are unavailable, document their unavailability within the claims file and advise the Veteran so that he can submit any copies in his possession.

2. Obtain any outstanding VA medical records (VAMRs) dating from January 2011 forward and associate them with the claims file.

3. Return the claims file to the VA examiner who performed the April 2011 examination for an additional addendum opinion.  The VA examiner must opine as to whether the Veteran's current left knee disorder and/or his current bilateral foot disorder relates to service.  If the examiner is not available, a different examiner may provide the requested opinions.  The entire claims file, to include a copy of this REMAND, should be made available to the VA examiner, who must note its review.

a. The examiner must opine as to whether the Veteran's current left knee disorder pre-existed service.

b. The examiner must opine as to whether the Veteran's pre-existing left knee disorder was aggravated during service.

c. The examiner must opine as to whether the Veteran's pre-existing left knee disorder was AGGRAVATED by his service-connected right knee disorder.

d. The examiner must opine as to whether the Veteran's bilateral foot disorder was caused or AGGRAVATED by his service-connected right knee disorder and, if the examiner determines that the left knee disorder relates to service, his left knee disorder.

e. The examiner has an independent responsibility to review the entire record for pertinent evidence.  IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

November 1965 pre-induction examination and medical report (and associated medical evidence), documenting bilateral knee injuries due to sports activities prior to service. 

Service Treatment Records from March, May, June, August, and October 1966 and from February, September, and October 1967, documenting medical treatment for bilateral knee pain in service.

August 1967 separation examination and medical report, documenting no bilateral knee and/or foot problems.
	
April 1969 x-rays, showing no abnormalities in the knees bilaterally.

January 1973 PMRs, stating that left knee is "doing excellently" and noting that the Veteran's right knee disorder "may have played some contributing factor to the injury of the left knee."

June 1973 RO hearing transcript, documenting a history of bilateral knee problems.

VA examination reports dated February 1973, August 1973, September 1975, July 1982, and July 1998, noting no relationship between the Veteran's left knee disorder and his service-connected right knee disorder.

June 1975 PMRs, documenting worsening left knee disorder.

1979 VA examination report, noting: an October 1967 in-service right knee injury while playing American football; November 1969 right knee arthrotomy; November 1970 left knee arthrotomy; and normal gait and range of motion in the knees, bilaterally.

May 1981 left knee x-ray (PMRs), documenting degenerative changes.

1982 PMRs, noting minimal hypertrophic spurring about the left knee with narrowing of the medial joint space.

January 1995 PMRs, documenting a history of bilateral knee pain and assessing the Veteran's current knee disorder.

February 1998 PMRs, documenting a total right knee replacement surgery.

July 2007 x-ray evidence, showing degenerative changes in the Veteran's feet, bilaterally, right worse than left.

October 2007 and November 2007 PMRs, documenting left and right foot bunionectomies.

January 2009 and June 2011 opinions by Dr. Anderson, stating that: the Veteran's deteriorating right knee disorder caused him to favor the left knee, which, in turn, lead to the left knee's deterioration; there is no evidence showing that the Veteran's pre-service left knee injuries resulted in any permanent injuries in service; and that the Veteran's abnormal gait and stance necessitated his left and right foot surgeries.

February 2009 VA examination report: opining that the Veteran's bilateral foot disorder was not caused or aggravated by his service-connected right knee disorder and "is solely due to the natural progress of the condition or other factors unrelated to the service connected disability"; noting that the Veteran has experienced stiffness in his knees and feet for last five years, but that he has greater stability since his left and right knee replacement surgeries and a normal gait; diagnosing bilateral arthritis of the first metatarsophalangeal joints based on x-ray evidence; and explaining that the Veteran's foot arthritis is equal in both great toes and is typical for age and post surgery.  

February 2009 and September 2011 opinions by Dr. Doty, stating that: the Veteran's service-connected right knee disorder resulted in an altered gait and increased pressure on his left knee, which, in turn, caused the Veteran's current left knee problems; his bilateral knee disorder increased pressure on his feet, which resulted in an abnormal gait and, in turn, caused progressive, degenerative changes at the hallux and forefoot bilaterally; his foot pain continues despite his foot surgeries; and that it is "more likely than not that Mr. [redacted] 1st metatarsal-phalangeal joint problems are directly related to his service connected right knee problems."

February 2009 opinion by Dr. Tougas, noting overall improvement, but continued pain and limited functionality after foot surgeries, and that the Veteran's right knee problems have "caused the increasing load with the breakdown at the first MP joint bilateral."

April 2010 Notice of Disagreement, stating that the Veteran's left knee disorder has become progressively worse since service.

January 2011 VAMRs, reporting that the Veteran bicycles 5 miles a day during the summer and walks 1 mile a day on the treadmill during the winter.  

April 2011 VA examination with May 2011 addendum, opining that the Veteran's current left knee disorder was not aggravated by his service-connected right knee disorder or by service, that the left knee disorder "is more likely than not related to pre and post military events," and that the Veteran's bilateral foot disorder is less likely than not related to his service-connected right knee disorder.  Observing a mild antalgic gait and that x-rays of the Veteran's knees show no laxity or loosening of the components.

June 2011 VAMRs, noting that the Veteran's gait is becoming worse.

June 2012 Travel Board hearing.

January 2012 VAMRs, observing normal gait but noting gait and balance problems.

October 2012 foot disability benefits questionnaire (completed by Dr. Doty), stating that: the Veteran has been diagnosed as having hammer toes, hallux valugs, and claw foot; his knee problems resulted in an altered gait and increased pressure on his feet bilaterally; he experiences chronic pain and arthritic changes in both feet; and he requires occasional use of a cane for extended activity and for steadiness.

f. The examiner must provide a COMPLETE AND DETAILED explanation for each of the requested opinions.  The explanations must be based on the examiner's clinical experience, medical expertise, and established medical principles.  The examiner must also address the medical opinions listed above.  If the requested medical opinions cannot be given, the examiner must state the reason(s) why.

4. Then, review the medical examination reports to ensure that they adequately respond to the above instructions, including providing ADEQUATE EXPLANATIONS IN SUPPORT OF THE REQUESTED OPINIONS.  If a report is deficient in this regard, return the case to the appropriate VA examiner for further review and discussion.

5. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issues of entitlement to service connection for 1) a left knee disorder, to include as secondary to a service connected right knee disorder, and 2) a bilateral foot disorder, to include as secondary to a service-connected right knee disorder.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


